Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The terminal disclaimer was received on 12/28/2021.  The terminal disclaimer is approved.
The examiner acknowledges with the remarks filed with the amendment dated 12/28/2021.  The examiner agrees with the arguments.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowable over the prior art of record (after the terminal disclaimer filed 12/28/2021) because the prior art of record does not teach or suggest: “the master component determines, using a plurality of clock pulses of a same rate, whether the response received from the slave component is an expected slave component response when the command is sent by the master component to the slave component, thus identifying the slave component as an authentic slave component” as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
January 7, 2022